                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ROSEMARY KELLY,
                      Plaintiff,                                    8:20CV15
          vs.
                                                          ORDER OF RECUSAL
GRADIENT ADVISORS, LLC, a                             REQUEST FOR REASSIGNMENT
Minnesota organization; RICHARD
SLIFER, and MICHAEL SILVA,
                      Defendants.


       This matter is before the court on the court's own motion pursuant to 28 U.S.C. §

455(a), which states: "Any . . . judge . . . of the United States shall disqualify himself in

any proceeding in which his impartiality might reasonably be questioned.” Upon review

of the parties and the record in the above-designated case, the undersigned judge shall,

and hereby does, recuse himself from the above-designated case pursuant to 28 U.S.C. §

455(a).

       SO ORDERED.

       Dated this 3rd day of April 2020.

                                                   BY THE COURT:


                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge
